DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on US Patent Number 10,846,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Bhuiya et al. (Bhuiya; 2016/0379494) discloses a method of implementing a vehicle automatically passing through a driverless vehicles in a toll gate system), the method comprising:  controlling, by a vehicle controller ([0021]-[0023] describe the vehicle subsystems that are capable of communicating with data with other vehicles as well at the toll gate systems), the vehicle to drive automatically and stop ([0057] FIG. 5 describes the duration of stop at the gate) at the place of a road at a toll plaza, an incoming vehicle communicates with the toll gate via trans-receivers; [0052] autonomous vehicle, may negotiate for a toll gate assignment); and interacting, by the vehicle controller, with a road toll plaza central system tracks the mode of payment for entering vehicles. Stores the license plate number, potential driver information, and the corresponding entry of last interactions at associated toll gates; [0053], [0056] vehicles are routed through lanes).
Chase et al. (Chase; US 2018/0335781) discloses an autonomous vehicle equipped with a beacon, including a transceiver for bi-directional communication, which is programmed to interact with other beacons for the exchange of contextual travel information to assist in autonomous operation of the vehicle.  Chase discloses a gate that is a barrier which can be opened or closed ([0053] a motorized access gate that can be open or closed ("closed" or "down" state”’)).
Fairfield et al. (Fairfield; US 9,465,388) discloses methods to enable an autonomous vehicle to request assistance from a remote operator when the vehicle's confidence in operation is low. Fairfield discloses indication information of not allowing to pass through and indicating the vehicle to leave the place of road barrier through a ramp to the vehicle controller, when the verification fails; and controlling, by the vehicle controller, the vehicle to leave the place of road barrier when receiving the indication information (Col 17 Lines 12-21; Col 18 Lines 1-7).
Schwenker (US 2003/0101894) discloses a low profile turntable device for parking or maneuvering vehicles or heavy items constructed with a reversible drive mechanism, and a ramp around the exterior so it does not have to be installed below grade level.  Schwenker discloses a rotatable turnplate for a vehicle ([0037]-[0038]).
While Bhuiya, Chase, Fairfield and Schwenker disclose vehicle control systems, the prior art of record fails to teach or render obvious, alone or in combination, the unique system including a rotatable turnplate road barrier that interacts with a vehicle controller, using a road .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685